Citation Nr: 0210509	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  96-23 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for arthritis of the lumbar spine and shoulders 
prior to February 22, 2000.

2.  Entitlement to an evaluation higher than 20 percent for 
arthritis of the lumbar spine and shoulders from February 22, 
2000, on appeal from the initial grant of service connection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from November 1970 to 
June 1975 and from June 1979 to May 1995.  He served in the 
Southwest Asia Theatre of Operations from October 18, 1991, 
to October 24, 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1996 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
arthritis of the lumbar spine and shoulders and assigned a 10 
percent disability evaluation effective from June 1, 1995.

In August 2001 the appellant was awarded an increased 
evaluation for his service-connected arthritis of the lumbar 
spine and shoulders, from 10 to 20 percent disabling 
effective from February 22, 2000.

The appellant appeared at a hearing held at the RO on October 
20, 1997.  A transcript of that hearing has been associated 
with the record on appeal.

This case was before the Board previously in July 1999 when 
it was remanded for additional development.  The requested 
development has been completed.

The appellant's claims of entitlement to an increased 
evaluation for his cervical spine disability and entitlement 
to a total disability rating for compensation based on 
individual unemployability due to service-connected 
disabilities, raised by the appellant in his January 2000 
statement, are referred to the RO for appropriate 
development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant's service-connected right and left shoulder 
disabilities have been manifested by bilateral limitation of 
motion, with pain limited to the arms at shoulder level, 
since the effective date of the grant of service connection.

3.  Prior to December 15, 1999, the appellant's lumbar spine 
disability was manifested by muscle spasm and pain on motion 
with no more than moderate limitation of motion.

4.  Since December 15, 1999, the appellant's lumbar spine 
disability has been manifested by symptoms consistent with 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 20 
percent for arthritis of the left shoulder have been met 
since the effective date of service connection.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5001, 5010, 5205 
(2001).

2.  The criteria for an initial disability rating of 20 
percent for arthritis of the right shoulder have been met 
since the effective date of service connection.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5001, 5010, 5205 
(2001).

3.  The criteria for a 20 percent disability evaluation, but 
no higher, for a lumbar spine disability, prior to December 
15, 1999, have been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5001, 5010, 5292, 5293, 5295 (2001).

4.  The criteria for a 40 percent disability evaluation, but 
no higher, for a lumbar spine disability, since December 15, 
1999, have been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5001, 5010, 5292, 5293, 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In his July 1995 claim, the appellant complained of arthritis 
in the left and right shoulders and chronic lower back spasms 
with limited motion.  VA x-ray examination of the lumbar 
spine showed straightening of the normal lordotic curvature 
and narrowing of the L5-S1 interspace.

At his October 1997 hearing before the RO, the appellant 
testified that he had spasms in his lumbar spine 
approximately once per month and that the episodes did not 
resolve quickly.  He explained that he had to exercise great 
care to avoid exacerbating his lower back disability.  The 
pain did not radiate into his hips or legs.  The appellant 
also complained of pain in both of his shoulders.  He treated 
the pain with aspirin and ibuprofen.

On December 15, 1999, the appellant was treated as a VA 
outpatient for low back and left leg pain.  Magnetic 
resonance imaging scan of the appellant's lumbar spine showed 
desiccation of L2-3, L3-4, L4-5, and L5-S1 disks.  There was 
mild congenital canal stenosis throughout.  At L3-4, there 
was a mild circumferential bulging disk with no definite mass 
effect.  At L4-5, there was a large disc herniation that had 
extruded in to cephalad direction and lay posterior to the 
posterior longitudinal ligament.  This extended posteriorly 
to the vertebral endplate and extended in the craniocaudal 
direction.  This was seen as separate from the native disc 
and was central in location.  This caused marked mass effect 
on the thecal sac.  L5-S1 revealed mild broad-based bulge.

In a December 1999 letter, the appellant complained that his 
back pain had increased and radiated down his legs and into 
his toes.  He stated that he took Percocet and codeine for 
pain.

At a February 2000 VA examination, the appellant complained 
of pain in his back that radiated down to his left leg.  He 
had no numbness.  He described the pain as severe with severe 
exacerbations approximately twice per week.  He took Percocet 
and nonsteroidal anti-inflammatory medication.  He was able 
to flex his lumbar spine to 50 degrees, extend it to 30 
degrees, bend laterally to 20 degrees, and rotate to 30 
degrees.  He had pain on palpation over the lumbosacral 
spine.  He had no numbness or tingling in his legs.  Motor 
function was 5/5.  Sensation was intact.  Reflexes were 2+ 
and symmetrical.  He had positive straight-leg raising on the 
left at 70 degrees with shooting pain up his back.  X-ray 
examination of the lumbar spine showed degenerative disk 
disease at L5-S1.  The examiner diagnosed L4-5 large 
herniated disk with degenerative disk disease at L5-S1 with 
back pain and shooting pain down the left leg.

The appellant also complained of shoulder pain when lifting 
objects, especially lifting them across his body.  He was 
able to perform activities of daily living such as reaching 
into cabinets for glasses and plates but was unable to do any 
heavy lifting above shoulder level.  He had pain over the 
acromioclavicular joint of both shoulders.  Flexion and 
abduction across the body caused severe pain in the 
shoulders.  He had no evidence of apprehension and no 
evidence of impingement syndrome.  He was able to abduct both 
shoulders to 160 degrees, flex them forward to 160 degrees, 
and externally rotate them to 70 degrees.  Internal rotation 
was limited to 40 degrees on the right side and 70 degrees on 
the left side.  X-ray examination of the shoulders showed 
arthritic change about the acromioclavicular joint with spur 
formation.  The examiner diagnosed bilateral shoulder 
acromioclavicular joint arthritis with pain with attempted 
heavy objects from the cabinets or anything over the 
shoulders.  The examiner added that this did not severely 
limit the range of motion of the shoulders although it caused 
him pain with range of motion at the shoulder level.


Analysis

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001); see also 66 Fed. Reg. 45620 (August 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326(a)) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001); 66 Fed. Reg. 
45620, 45630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  Information means non-evidentiary facts, such 
as the veteran's address and Social Security number or the 
name and address of a medical care provider who may have 
evidence pertinent to the claim.  66 Fed. Reg. 45620, 45630 
(August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(5)).  Second, VA has a duty to assist the veteran 
in obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620, 
45630-31 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As discussed 
below, the RO fulfilled its duties to inform and assist the 
appellant on this claim.  Accordingly, the Board can issue a 
final decision because all notice and duty to assist 
requirements have been fully satisfied, and the appellant is 
not prejudiced by appellate review.  Further, the RO's 
efforts have complied with the instructions contained in the 
July 1999 Remand from the Board.  See Stegall v. West, 11 
Vet. App. 268 (1998).

Sufficient information concerning the appellant was of record 
at the time that he filed his claim.  In the April 1996 
Statement of the Case (SOC), the RO informed the appellant of 
the type of evidence needed to substantiate his claim, 
specifically the evidence required for higher disability 
ratings.  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes that the discussions in the rating decision 
informed the appellant of the information and evidence needed 
to substantiate this claim and complied with VA's 
notification requirements.  

As for VA's duty to assist a veteran, the RO has obtained 
treatment records that the appellant has identified regarding 
his lumbar spine and shoulder disabilities.  VA treatment 
records have been obtained.  There is no indication that 
relevant (i.e., pertaining to treatment for the claimed 
disability) records exist that have not been obtained.  As 
for VA's duty to obtain any medical examinations, that was 
fulfilled by providing a VA examination to the appellant in 
February 2000.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claims or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2001).  Having determined 
that the duties to inform and assist the appellant have been 
fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

The appellant has disagreed with the original disability 
rating assigned for his arthritis of the lumbar spine and 
shoulders.  There is a distinction between a claim based on 
disagreement with the original rating awarded and a claim for 
an increased rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The distinction may be important in determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous and in determining whether the 
veteran has been provided an appropriate Statement of the 
Case (SOC).  Id. at 126, 132.  With an initial rating, the RO 
can assign separate disability ratings for separate periods 
of time based on the facts found.  Id. at 126.  With an 
increased rating claim, "the present level of disability is 
of primary importance."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  This distinction between disagreement with the 
original rating awarded and a claim for an increased rating 
is important in terms of VA adjudicative actions.  Fenderson, 
12 Vet. App. at 132.

A May 2001 rating decision identified the issue on appeal as 
evaluation of arthritis of the lumbar spine and shoulders 
currently evaluated as 10 percent disabling.  The RO 
evaluated all the evidence of record in determining the 
proper evaluation for the appellant's service-connected 
disabilities.  The RO did not limit its consideration to only 
the recent medical evidence of record, and did not therefore 
violate the principle of Fenderson.  The appellant has been 
provided appropriate notice of the pertinent laws and 
regulations and has had his claim of disagreement with the 
original rating properly considered based on all the evidence 
of record.  The RO complied with the substantive tenets of 
Fenderson in its adjudication of the appellant's claim.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2001).  Because this appeal is from 
the initial ratings assigned to disabilities upon awarding 
service connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The 
Board will consider all evidence in determining the 
appropriate evaluation for the appellant's service-connected 
disabilities.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2001); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2001).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2001), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2001).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2001).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).

Regarding musculoskeletal disabilities, such as the 
appellant's lumbar spine and shoulder disabilities, 
functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40 (2001).  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Both limitation of motion and 
pain are necessarily recorded as constituents of a 
disability.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2001); see also 
DeLuca, 8 Vet. App. 202.

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (2001); see DeLuca v. Brown, 8 Vet. 
App. 202, 205-06 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to less or more 
movement than normal (due to a variety of reasons, to include 
ankylosis), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, or deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (2001).

Under Diagnostic Code 5010, traumatic arthritis is rated on 
limitation of motion of affected parts as degenerative 
arthritis.  Degenerative arthritis is rated on the basis of 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.

In the absence of limitation of motion, a 10 percent 
disability rating is assigned for arthritis with x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups.  A 20 percent disability evaluation 
is assigned for arthritis with x-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups 
with occasional incapacitating exacerbations.  Where 
degenerative arthritis is established by x-ray findings and 
limitation of motion is noncompensable, a rating of 10 
percent is applicable for each major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be confirmed by objective evidence such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Id.  The shoulder is a major joint.  The lumbar 
vertebrae are considered a group of minor joints.  38 C.F.R. 
§ 4.45(f) (2001).

In this case, the RO has rated the appellant's shoulder and 
lumbar spine disabilities based on x-ray findings of 
arthritis involvement in 2 or more major joints.  The RO 
determined that prior to February 22, 2000, the appellant had 
no incapacitating exacerbations, thus warranting a 10 percent 
disability rating, and that since February 22, 2000, there 
has been evidence of incapacitating exacerbations, thus 
warranting a 20 percent disability rating.


1.  Bilateral shoulder disability

The normal range of motion of the arm is flexion of the 
shoulder from zero to 180 degrees and abduction of the 
shoulder from zero to 180 degrees.  38 C.F.R. § 4.71, Plate I 
(2001).  Limitation of motion of the arm is rated under 
Diagnostic Code 5201.  Under Diagnostic Code 5201, a 20 
percent disability rating is assigned for an inability to 
lift either the major or minor arm no higher than shoulder 
level.  A 30 percent disability rating for the major arm is 
warranted where motion is limited to midway between the side 
and shoulder level.  For the minor arm, a 30 percent 
disability rating is warranted where motion is limited to 25 
degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5201 (2001).

A VA examination of the appellant's shoulders was conducted 
in February 2000.  Prior to this examination, the appellant 
complained of limitation of motion of his shoulders.  At that 
examination, the appellant was able to abduct both shoulders 
to 160 degrees and flex them forward to 160 degrees.  
However, the examiner noted that flexion and abduction caused 
severe pain.  The examiner added that the pain began at 
shoulder level.  X-ray examination showed arthritic changes.  
Contrary to the findings by the RO, the appellant clearly 
shows limitation of motion of the shoulders.  He lacks full 
range of motion in both shoulders.  See 38 C.F.R. § 4.71, 
Plate I (2001).

The remaining question is whether the limitation of motion is 
compensable under Diagnostic Code 5201 or whether the 
appellant is merely entitled to a 10 percent disability 
rating for each shoulder under Diagnostic Code 5010.  
Although the appellant is able to lift his arms above 
shoulder level, the report of the February 2000 VA 
examination shows clearly that the appellant has the onset of 
severe pain at shoulder level.  Accordingly with 
consideration of the overall disability picture including 
functional impairment, and resolving reasonable doubt in 
favor of the appellant, the Board finds that the appellant's 
disabilities of the left and right shoulder more nearly 
approximate the criteria for a 20 percent disability rating 
for each shoulder under Diagnostic Code 5201 than the 
criteria for a 10 percent disability rating for each shoulder 
under Diagnostic Code 5010.  The appellant is limited to 
motion at shoulder level in each arm.  The criteria for a 
higher disability rating have not been met.  The appellant 
does not have limitation of motion beyond this point in 
either arm.

The Board has carefully considered all applicable statutory 
and regulatory provisions to include 38 C.F.R. §§ 4.40 and 
4.59 as well as the holding in DeLuca v. Brown, 8 Vet. App. 
202 (1995), regarding functional impairment attributable to 
pain, particularly in light of the fact that the appellant's 
disabilities are essentially manifested by pain.  Although 
the appellant has pain on motion, the Board finds that a 20 
percent disability rating for each shoulder considers the 
appellant's functional loss, pain, and weakness resulting 
from his arthritis of the shoulders.  Indeed, were the Board 
not to consider the effect of pain in limiting the motion of 
his arm, only a 10 percent disability rating for each arm 
under Diagnostic Code 5010 would be warranted.


2.  Lumbar spine disability

a.  Prior to December 15, 1999

Prior to December 1999, the appellant stated that the 
symptoms of his low back disability consisted of muscle spasm 
and painful motion.  Diagnostic Code 5295, for lumbosacral 
strain, provides for a 10 percent disability rating for 
characteristic pain on motion.  A 20 percent disability 
rating is warranted where there is muscle spasm on extreme 
forward bending, loss of lateral spine motion in a standing 
position.  The highest disability rating under this 
diagnostic code, a 40 percent disability rating, is warranted 
for symptoms of a severe sacro-iliac injury and weakness with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of these symptoms with abnormal mobility on 
forced motion.  The appellant has shown muscle spasm and pain 
on motion, thus meeting the criteria for a disability rating 
of 20 percent under Diagnostic Code 5295.  However, the 
appellant does not meet the criteria for a 40 percent 
disability rating under Diagnostic Code 5295.  Prior to 
December 15, 1999, the appellant had not shown a positive 
straight leg raising test, listing of the spine, or loss of 
lateral motion, and the appellant did not have abnormal 
mobility on forced motion.  Accordingly, the Board concludes 
that the criteria for a disability rating 20 percent, but no 
higher, under Diagnostic Code 5295 have been met in this case 
prior to December 15, 1999.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2001).

The appellant does have limitation of motion of the lumbar 
spine; therefore, the Board must consider whether a higher 
disability evaluation is available under Diagnostic Code 
5292.  Diagnostic Code 5292 provides a 20 percent disability 
rating for moderate limitation of motion.  In order to obtain 
a 40 percent disability rating, the highest available under 
Diagnostic Code 5292, severe limitation of motion of the 
lumbar spine must be shown.  Although the range of motion of 
the appellant's lumbar spine was not measured until February 
2000, at that time the appellant was able to flex forward to 
50 degrees.  Forward flexion to 50 degrees is within the 
middle third of the expected ranged of motion for the lumbar 
spine.  Based on this range of motion, the Board finds that, 
even by February 2000, the appellant had no more than 
moderate limitation of motion of his lumbar spine.  Because 
the appellant has stated that his lumbar spine disability has 
been worsening, the Board infers that the appellant's range 
of motion of his lumbar spine was not worse prior to this 
date and that, therefore, the appellant did not have severe 
limitation of range of motion necessary for a disability 
rating than 20 percent prior to February 2000.

The Board has considered the overall disability picture 
demonstrated by the record to arrive at the appropriate level 
of functional impairment such as to provide for fair 
compensation in this case.  In so doing, the Board has 
carefully considered all applicable statutory and regulatory 
provisions to include 38 C.F.R. §§ 4.40 and 4.59 as well as 
the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
regarding functional impairment attributable to pain.  
Although the appellant has pain in his lumbar spine, the 
Board has assessed the appellant's range of motion based upon 
the point at which pain on motion began.  The Board finds 
that a 20 percent disability rating considers the appellant's 
functional loss, pain, and weakness resulting from his low 
back disability prior to December 15, 1999.



b.  Since December 15, 1999

With regard to the appellant's lumbar spine disability, the 
record reflects neurologic symptoms demonstrating 
intervertebral disc syndrome since December 15, 1999.  
Diagnostic Code 5293 for intervertebral disc syndrome 
provides a 60 percent disability rating for symptoms 
analogous to pronounced intervertebral disc syndrome with 
little intermittent relief and persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc.  A 40 percent rating is warranted for severe 
intervertebral disc syndrome, as exemplified by recurring 
attacks with intermittent relief.  A 20 percent rating is 
warranted for moderate intervertebral disc syndrome, as 
exemplified by recurring attacks.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001).

At the February 2000 VA examination, it was noted that the 
appellant experienced exacerbating attacks of symptoms 
approximately two times per week.  Based on these findings, 
the Board concludes that the appellant's symptoms more nearly 
approximate the criteria for a 40 percent disability rating 
under Diagnostic Code 5293 than the criteria for a 20 percent 
disability rating.  The criteria for a 60 percent disability 
rating have not been met because the evidence shows that the 
appellant has intermittent relief from his symptoms.

In reaching this conclusion, the Board has considered the 
overall disability picture demonstrated by the record to 
arrive at the appropriate level of functional impairment such 
to provide for fair compensation in this case.  In so doing, 
the Board has carefully considered all applicable statutory 
and regulatory provisions to include 38 C.F.R. §§ 4.40 and 
4.59 as well as the holding in DeLuca v. Brown, 8 Vet. App. 
202 (1995), regarding functional impairment attributable to 
pain.  The Board finds that a 40 percent disability rating 
considers the appellant's functional loss, pain, and weakness 
resulting from his lumbar spine disability.



ORDER

Entitlement to an initial disability rating of 20 percent but 
no higher for the appellant's arthritis of the left shoulder 
is granted from the effective date of service connection.

Entitlement to an initial disability rating of 20 percent but 
no higher for the appellant's arthritis of the right shoulder 
is granted from the effective date of service connection.

Entitlement to an initial disability rating of 20 percent but 
no higher for the appellant's lumbar spine disability is 
granted from the effective date of service connection.

Entitlement to a disability rating of 40 percent but no 
higher for the appellant's lumbar spine disability is granted 
from December 15, 1999.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


